DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
2.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application	
The Examiner has determined that it is reasonable necessary to the examination of the instant application to provide the following information.  The requirement is applicable to the parties listed under 37 CFR 1.56 (c).  These are: (1) Each inventor named in the application; (2) Each attorney or agent who prepares or prosecutes the application; (3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the invention.
	What is being Requested:
	(1a)  The examiner has uncovered that the applicant has a commercial product called TrademarkBob.  The examiner has uncovered seven videos that were publicly available at least on 10/17/2017 (See attached Wayback article) that depict how TrademarkBob works.  The examiner respectfully requests that such videos and transcripts of such videos be provided to the office or re-uploaded to YouTube.      
	(1b)  The examiner receptively requests whether the applicant’s TrademarkBob commercial software product (as of 05/20/2018) searched a first database (of pending and registered trademarks & service marks) and a second database (of related goods) and produced a score in response to a received trademark query.
	(2)  Pursuant to MPEP 704.11, the citation for, the dates initially published and copies of any advertising and promotional literature prepared for any goods or services the claimed subject matter has been embodied in.
	(3)  Pursuant to MPEP 704.11, the citation for and copies of any journal articles describing any goods or services the claimed subject matter has been embodied in.
	(4)  Pursuant to MPEP 704.11, the trade names and providers of any goods or services in competition with the goods or services the claimed subject matter has been embodied in.
	(5)  Pursuant to MPEP 704.11, any written descriptions or analyses, prepared by any of the inventors or assignees, of goods or services in competition with the goods or services the claimed subject matter has been embodied in.
	Responding to the Request:
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.

	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
	Any inquiry concerning this communication should be directed to Mahesh Dwivedi at telephone number (571) 272-2731.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claim 1 recites the limitation "search the second base for the at least one corresponding goods or services description".  There is insufficient antecedent basis for this limitation in the claim as no “second base” is claimed earlier in the claim (rather a second database is claimed earlier in the claim).
Dependent Claims 2-5 are rejected for incorporating the deficiencies of independent claim 1.
Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Independent claim 1 is directed towards a computer-implemented system.  However, all of the elements claimed could be reasonably interpreted by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.
In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware such as a memory or processor to establish a statutory category of invention and enable any functionality to realized.
Dependent Claims 2-5 are rejected for incorporating the deficiencies of independent claim 1.
8.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In the instant case, claims 1-5 are directed to a system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing legal duties.
The examiner further notes that claim 1 recites a system for clearing trademarks which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. clearing a potential trademark), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of clearing potential trademarks by consulting with pending/registered trademarks and related goods.  The examiner notes that the claimed invention organizes and displays information related to the clearing of trademarks based on inputted search criteria. Traditionally, trademarks attorneys or anyone else involved in intellectual property would conduct a trademark search on prospective trademarks. Trademark attorneys or anyone else involved in intellectual property clear prospective trademarks. Because the limitations above closely follow the steps standard in managing intellectual property assets and performing legal duties, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Claim 1:
a first database containing information pertaining to pending trademark and service mark applications, and registered trademarks and service marks
a second database containing related-goods data
a computer program including instructions executable by a digital processing device
attach the second spreadsheet to the electronic message
send the electronic message to the user via the Internet
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer 
the program comprising: a first software module that enables a user to enter values of a plurality of search parameters for one or more trademark or service mark searches into a first spreadsheet, the plurality of search parameters comprising: one or more proposed trademarks or service marks and for each of the one or more proposed trademarks or service marks, at least one corresponding goods or services description
a second software module configured to, for each of the one or more proposed trademarks or service marks: search the first database for the proposed trademark or service mark
search the second base for the at least one corresponding goods or services description
determine a score based on the results of the searches of the first and second databases
write the results of the searches of the first and second databases and the corresponding score to a second spreadsheet
a third software module configured to, after the second software module has written the results of the searches of the first and second databases and the corresponding score to a second spreadsheet for each of the one or more proposed trademarks or service marks: generate an electronic message to the user
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal duties such as clearing and searching prospective trademarks and devising a report based on such clearance and searching. Trademark attorneys have cleared/searched for prospective trademark information long before the invention of computers. The mere nominal recitation of generic computer components such as modules, does not take the claim out of the certain methods of organizing human activity grouping. Furthermore, the claim limitation is directed to generically transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
 The mere nominal recitation of generic computer components such as a processor does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding intellectual property information such as trademarks. The examiner notes that prospective trademarks have been cleared/searched for long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, trademark legal work has been standard in the industry. Every attorney, representative or agent for a trademark applicant or company that pursues IP protection clears/searches prospective trademarks. The instant application is directed to a user accessing information related to a prospective trademark and the information is displayed. Because the limitations above 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal duties on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” and “modules” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-5 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the clearing trademarks of the steps of claim 1 and do not amount to significantly more.

Remarks Regarding Claim Priority
9.	The examiner notes that the instant application has a US filing date of 06/25/2019 and claims priority to provisional application 62/703606 which was filed on 07/26/2018.  The examiner further notes that the subject matter of dependent claim 3 (regarding the acronyms, abbreviations, and/or nicknames) has no support whatsoever in the provisional application.  Thus, the subject matter of dependent claim 3 is deemed to have a priority date of 06/25/2019.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Keyngnaert et al. (U.S. PGPUB 20150324469), in view of Lee et al. (U.S. PGPUB 2010/0262512), in view of Markify (Web Archive Article collectively dated on 04/29/2017), in view of ExcelForum (Article entitled “How to Search Google Using Cell Values in Microsoft Excel 2010”, dated 16 September 2013), and in view of Hussey (U.S. Patent 5,826,269).
13.	Regarding claim 1, Keyngnaert teaches a method comprising:
A)  a first database containing information pertaining to registered trademarks and service marks (Paragraphs 36, 80, and 156, Figure 8); 
B)  a second database (Paragraph 156, Figure 8);
C)  a computer program including instructions executable by a digital processing device, the program comprising: a first software module that enables a user to enter values of a plurality of search parameters for one or more trademark or service mark searches (Paragraph 155, Figure 7);
D)  the plurality of search parameters comprising: one or more proposed trademarks or service marks (Paragraph 155, Figure 7);
E)  for each of the one or more proposed trademarks or service marks, at least one corresponding goods or services description (Paragraph 155, Figure 7);
F)  a second software module configured to, for each of the one or more proposed trademarks or service marks: search the first database for the proposed trademark or service mark (Paragraphs 155 and 165, Figure 7);
G)  search the second base for the at least one corresponding goods or services description (Paragraphs 155 and 165, Figure 7);

I)  write the results of the searches of the first and second databases (Paragraphs 159 and 165, Figure 11).
	The examiner notes that Keyngnaert teaches “a first database containing information pertaining to registered trademarks and service marks” as “The terms trademark and service mark can be used interchangeably herein and refer to word marks, trademark images/logos, trademarked sounds, trademarked colors, and/or any other suitable identifier of the source of goods/services” (Paragraph 36), “The candidate retrieval engine 240 can retrieve the trademarks from the trademark repositories (or databases) 290, which can include data 292 in the form of trademarks and metadata 294 associated with the trademarks. In exemplary embodiments, the trademark repositories 290 can include registered trademarks for one or more jurisdictions and one or more internal classes of goods (e.g., based on the search order)” (Paragraph 80), and “FIG. 8 depicts an exemplary graphical user interface 800 that can be rendered on a display of a user device to provide a list 804 of selectable repositories that can be included in the order. As shown in FIG. 8, the GUI 800 can include links 802, which can be selected by the user to provide lists of repositories by geographic location (e.g., worldwide, Europe, North America). For example, FIG. 8 shows repositories associated with trademark repositories for European countries. To include the repositories listed in the GUI 800 in a search order, the user can select the repositories from the list 804” (Paragraph 156).  The examiner further notes that multiple databases of registered trademark/service mark related data can be selected for a search as shown in Figure 8.  The examiner further notes that Keyngnaert teaches “a second database” as “FIG. 8 depicts an exemplary graphical user interface 800 that can be rendered on a display of a user device to provide a list 804 of selectable repositories that can be included in the order. As shown in FIG. 8, the GUI 800 can include links 802, which can be selected by the user to provide lists of repositories by geographic location (e.g., worldwide, Europe, North America). For example, FIG. 8 shows repositories associated with trademark repositories for European countries. To include the repositories listed in the GUI 800 in a search order, the user can select the repositories from the list 804” (Paragraph 156).  The examiner further notes that multiple databases (i.e. including a second database) can be selected for a search of a prospective trademark as shown in Figure 8.  The examiner further notes that Keyngnaert teaches “a computer program including instructions executable by a digital processing device, the program comprising: a first software module that enables a user to enter values of a plurality of search parameters for one or more trademark or service mark searches” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which repositories the user wishes to have the system 200 or 400 search. In exemplary embodiments, the user may begin typing the names of repositories and the system 200 or 400 can utilize an automatic completion function to identify and select a particular repository or the user can select a link 712 to open Keyngnaert teaches “the plurality of search parameters comprising: one or more proposed trademarks or service marks” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which repositories the user wishes to have the system 200 or 400 search. In exemplary embodiments, the user may begin typing the names of repositories and the system 200 or 400 can utilize an automatic completion function to identify and select a particular repository or the user can select a link 712 to open another GUI to provide a list of repository that can be selected by the user. The data entry field 714 is provided by the GUI 700 to allow the user to specify which international classes the user would like to include in the search (e.g., based on the type of goods or services that are or will be associated with the terms entered in the data entry field 708). The data entry field 716 is provided by the GUI 700 to allow the user to specify goods or services that are or will be associated with the terms entered in the data entry field 708, and which can be expanded upon by the system as well as used by the system to identify and return marks that may be confusingly similar to the terms provided in the data entry field 708. Once the user has entered the information in the data entry fields 706, 708, 710, 714, and/or 716 the user can submit an order including the information to a distributed server environment for processing by the system 200 or 400” (Paragraph 155).  The examiner further notes that Figure 7 depicts an interface where a user can clearly enter multiple parameters to define a prospective trademark search.  Such parameters include field 708 that defines the proposed trademark.  The examiner further notes that Keyngnaert teaches “for each of the one or more proposed trademarks or service marks, at least one corresponding goods or services description” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which Keyngnaert teaches “a second software module configured to, for each of the one or more proposed trademarks or service marks: search the first database for the proposed trademark or service mark” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which repositories the user wishes to have the system 200 or 400 search. In exemplary embodiments, the user may begin typing the names of repositories and the system 200 or 400 can utilize an automatic completion function to identify and select a particular repository or the user can select a link 712 to open another GUI to provide a list of repository that can be selected by the user. The data entry field 714 is provided by the GUI 700 to allow the user to specify which international classes the user would like to include in the search (e.g., based on the type of goods or services that are or will be associated with the terms entered in the data entry field 708). The data entry field 716 is provided by the GUI 700 to allow the user to specify goods or services that are or will be associated with the terms entered in the data entry field 708, and which can be expanded upon by the system as well as used by the system to identify and return marks that may be confusingly similar to the terms provided in the data entry field 708. Once the user has entered the information in the data entry fields 706, 708, 710, 714, and/or 716 the user can submit an order including the information to a distributed server environment for processing by the system 200 or 400” (Paragraph 155) and “At step 1508, the information retrieval system can generate a search strategy, which defines the manner with which the order will processed to retrieve and filter results. At step 1510, the information retrieval system generates one or more queries in one or more query or programming languages based on the search strategy and retrieves trademarks from one or more trademark repositories based on Keyngnaert teaches “search the second base for the at least one corresponding goods or services description” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which repositories the user wishes to have the system 200 or 400 search. In exemplary embodiments, the user may begin typing the names of repositories and the system 200 or 400 can utilize an automatic completion function to identify and select a particular repository or the user can select a link 712 to open another GUI to provide a list of repository that can be selected by the user. The data entry field 714 is provided by the GUI 700 to allow the user to specify which international classes the user would like to include in the search (e.g., based on the type of goods or services that are or will be associated with the terms entered in the data entry field 708). The data entry field 716 is provided by the GUI 700 to allow the user to specify goods or services that are or will be associated with the terms entered in the data entry field 708, and which can be expanded upon by the system as well as used by the system to identify and return marks that may be confusingly similar to the terms provided in the data entry field 708. Once the user has entered the information in the data entry fields 706, 708, 710, 714, and/or 716 the user can submit an order including the information to a distributed server environment for processing by the system 200 or 400” (Paragraph 155) and “At step 1508, the information retrieval system can generate a search strategy, which defines the manner with which the order will processed to retrieve and filter results. At step 1510, the information retrieval system generates one or more queries in one or more query or programming languages based on the search strategy and retrieves trademarks from one or more trademark repositories based on the generated queries. At step 1512, the trademarks returned in response to the queries are scored based on a comparison of the trademarks to the text-based input string in the search order, and at step 1514, the trademarks having a score that satisfy a filtering criteria are transmitted to the user device by one of the servers in the distributed server environment with presentation instructions for rendering the trademarks in a graphical user interface on a display of the user device. The trademarks transmitted to the user device can be the trademarks that the information retrieval system deemed to be confusingly similar to the text-based input string received in the search order” (Paragraph 165).  The examiner further notes that it is clear that second database(s) Keyngnaert teaches “determine a score based on the results of the searches of the first and second databases” as “At step 1508, the information retrieval system can generate a search strategy, which defines the manner with which the order will processed to retrieve and filter results. At step 1510, the information retrieval system generates one or more queries in one or more query or programming languages based on the search strategy and retrieves trademarks from one or more trademark repositories based on the generated queries. At step 1512, the trademarks returned in response to the queries are scored based on a comparison of the trademarks to the text-based input string in the search order, and at step 1514, the trademarks having a score that satisfy a filtering criteria are transmitted to the user device by one of the servers in the distributed server environment with presentation instructions for rendering the trademarks in a graphical user interface on a display of the user device. The trademarks transmitted to the user device can be the trademarks that the information retrieval system deemed to be confusingly similar to the text-based input string received in the search order” (Paragraph 165).  The examiner further notes that the calculated score from the received query against multiple databases teaches the claimed score.  The examiner further notes that Keyngnaert teaches “write the results of the searches of the first and second databases” as “FIG. 11 depicts an exemplary graphical user interface 1100 that can be rendered on a display of a user device in response to search results and one or more presentation instructions being transmitted to the user device from the distributed server environment upon completion of a search by the system 200 or 400 shown in FIGS. 2 and 4. The GUI 1100 can display the search strategy 1110 used by the system 200 to retrieve results 1116. As shown in FIG. 11, the user select different options 1112 to control a presentation of the results in the GUI 1100 and/or to initiate one or more actions. The results 1116 can be listed in the GUI 1100 according to the jurisdiction or repository from which the results are received. For example, the user can select tabs 1114 to view the results by jurisdiction or repository” (Paragraph 159) and “At step 1508, the information retrieval system can generate a search strategy, which defines the manner with which the order will processed to retrieve and filter results. At step 1510, the information retrieval system generates one or more queries in one or more query or programming languages based on the search strategy and retrieves trademarks from one or more trademark repositories based on the generated queries. At step 1512, the trademarks returned in response to the queries are scored based on a comparison of the trademarks to the text-based input string in the search order, and at step 1514, the trademarks having a score that satisfy a filtering criteria are transmitted to the user device by one of the servers in the distributed server environment with presentation instructions for rendering the trademarks in a graphical user interface on a display of the user device. The trademarks transmitted to the user device can be the trademarks that the information retrieval system deemed to be confusingly similar to the text-based input string received in the search order” (Paragraph 165).  The examiner further notes that the results of the search are clearly written and displayed to a user as shown in Figure 11.
	Keyngnaert does not explicitly teach:

B)  a second database containing related-goods data.
	Lee, however, teaches “a first database containing information pertaining to pending trademark and service mark applications, and registered trademarks and service marks” as “For a trademark, the analysis modules 108 may identify class of goods or services, description, word mark, logo, graphics, specimen, owner, attorney, etc. (e.g., data available using USPTO's TESS, TDR, TTAB database, etc., and similar for jurisdictions outside the United States). Further, Internet searches and/or other databases may provide information. Yet further, Internet statistics may provide information (see, e.g., FIG. 2)” (Paragraph 72), and “a second database containing related-goods data” as “For a trademark, the analysis modules 108 may identify class of goods or services, description, word mark, logo, graphics, specimen, owner, attorney, etc. (e.g., data available using USPTO's TESS, TDR, TTAB database, etc., and similar for jurisdictions outside the United States). Further, Internet searches and/or other databases may provide information. Yet further, Internet statistics may provide information (see, e.g., FIG. 2)” (Paragraph 72).  
	The examiner further notes that although the primary reference of Keyngnaert clearly teaches multiple databases that can be searched based on a prospective trademark search, there is no explicit teaching that such databases house pending trademark/service mark data and related-goods data (which is interpreted as TTAB data) (although it very likely did).  Nevertheless, the secondary reference of Lee clearly teaches the use of the USPTO TESS database (which clearly houses information regarding pending and registered trademarks and service marks) and the USPTO TTAB database (which clearly houses information regarding related-goods data).  The combination would expand the selectable databases of Keyngnaert to include TESS and TTAB.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Lee’s would have allowed Keyngnaert’s to provide a method for expanding the sources to draw upon when conducting trademark analysis, as noted by Lee (Paragraph 26).
	Keyngnaert and Lee do not explicitly teach:
I)  write the results of the searches of the first and second databases and the corresponding score to a second spreadsheet.
J)  a third software module configured to, after the second software module has written the results of the searches of the first and second databases and the corresponding score to a second spreadsheet for each of the one or more proposed trademarks or service marks: generate an electronic message to the user; 
L)  send the electronic message to the user via the Internet.
	Markify, however, teaches “write the results of the searches of the first and second databases and the corresponding score to a second spreadsheet” as “Instant delivery – Both online and to you email…Many formats available – PDF, Word, RTF, HTML, and Excel” (Page 1), “Databases:  Federal, US states…Social media” (Page 8), and “Trademark results…Similar trademarks” (Page 12), “a third software module configured to, after the second software module has written the results of the searches of the first and second databases and the corresponding score to a second spreadsheet for each of the one or more proposed trademarks or service marks: generate an electronic message to the user” as “Instant delivery – Both online and to you email…Many formats available – PDF, Word, RTF, HTML, and Excel” (Page 1), “Databases:  Federal, US states…Social media” (Page 8), and “Trademark results…Similar trademarks” (Page 12), and “send the electronic message to the user via the Internet” as “Instant delivery – Both online and to you email…Many formats available – PDF, Word, RTF, HTML, and Excel” (Page 1), “Databases:  Federal, US states…Social media” (Page 8), and “Trademark results…Similar trademarks” (Page 12).
	The examiner further notes that the secondary reference of Markify depicts a trademark search product that outputs (after searching multiple databases) results that includes a colored score (See the orange “2” for the 16 results, the color “3” for results 17-33, the color blue “4” for results 34-59 on pages 12-21).  Moreover, dependent claim 5 states the score can be simply a color.  The combination would result in displaying the score of Keyngaert in its output of its search results.  Furthermore, Markify depicts the generation of excel (i.e. a spreadsheet) of trademark search results and the sending of emails (i.e. electronic messages) to a user regarding those search results.  The combination would result in the use of a spreadsheet in depicting trademark search results and emailing such search results to a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Markify’s would have allowed Keyngnaert’s and Lee’s to provide a method for outputting a comprehensive search report regarding potential trademarks, as noted by Markify (Page 2).
	Keyngnaert, Lee, and Markify do not explicitly teach:
C)  a computer program including instructions executable by a digital processing device, the program comprising: a first software module that enables a user to enter values of a plurality of search parameters into a first spreadsheet.
	ExcelForum, however, teaches “a computer program including instructions executable by a digital processing device, the program comprising: a first software module that enables a user to enter values of a plurality of search parameters into a first spreadsheet” as “Lets say your hyperlink formula in A1 and the word or phrase you want to search is in B1 =HYPERLINK("http://www.google.com/search?hl=en&q=")&B1” (Page 3).
	The examiner further notes that the secondary reference of ExcelForum teaches the concept of using Excel (i.e. spreadsheet) cell values as search parameter input into a search engine.  The combination would result in the use of a spreadsheet to input the trademark search parameters of Keyngnaert. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching ExcelForum’s would have allowed Keyngnaert’s, Lee’s, and Markify’s to provide a method for using spreadsheet cell values as input into a search engine, as noted by ExcelForum (Page 1).
	Keyngnaert, Lee, Markify, and ExcelForum do not explicitly teach:
K)  attach the second spreadsheet to the electronic message.
Hussey, however, teaches “attach the second spreadsheet to the electronic message” as “The email generally sends SQL query results as an attached file in a well-known format such as a spreadsheet or ASCII text” (Column 7, lines 32-34).
	The examiner further notes that although the secondary reference of Markify clearly sends emails with attached trademark search reports, such search reports are in a PDF format (the excel format of the trademark search report is available online).  The secondary reference of Hussey teaches the concept of attaching spreadsheet(s) of search results in an email.  The combination would result in the generated excel search report of Markify to additionally be attached in its sent email.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hussey’s would have allowed Keyngnaert’s, Lee’s, Markify’s, and ExcelForum’s to provide a method for allowing users to view search results via a standard spreadsheet application, as noted by Hussey (Column 7, lines 34-37).

Regarding claim 2, Keyngnaert further teaches a system comprising:
A)  wherein the plurality of search parameters further comprises, for at least one of the one or more proposed trademarks or service marks, one or more components of the proposed trademark (Paragraph 155, Figure 7).
	The examiner further notes that Keyngnaert teaches “wherein the plurality of search parameters further comprises, for at least one of the one or more proposed trademarks or service marks, one or more components of the proposed trademark” as “The GUI 700 can include data entry fields 706, 708, 710, 714, 716. The data entry field 706 is provided by the GUI 700 to allow the user to enter a user reference to associate with the search. The data entry field 708 is provided by the GUI 700 to allow the user to enter one or more terms (e.g., corresponding to a trademark for which the user wishes to identify confusingly similar trademarks). The data entry field 710 is provided by the GUI 700 to allow the user to specify which repositories the user wishes to have the system 200 or 400 search. In exemplary embodiments, the user may begin typing the names of repositories and the system 200 or 400 can utilize an automatic completion function to identify and select a particular repository or the user can select a link 712 to open another GUI to provide a list of repository that can be selected by the user. The data entry field 714 is provided by the GUI 700 to allow the user to specify which international classes the user would like to include in the search (e.g., based on the type of goods or services that are or will be associated with the terms entered in the data entry field 708). The data entry field 716 is provided by the GUI 700 to allow the user to specify goods or services that are or will be associated with the terms entered in the data entry field 708, and which can be expanded upon by the system as well as used by the system to identify and return marks that may be confusingly similar to the terms provided in the data entry field 708. Once the user has entered the information in the data entry fields 706, 708, 710, 714, and/or 716 the user can submit an order including the information to a distributed server environment for processing by the system 200 or 400” (Paragraph 155).  The examiner further notes that Figure 7 depicts an interface where a user can clearly enter multiple parameters (See Field 708) to define a prospective trademark search.  The entered parameters into Field 708 teaches the claimed components.

Regarding claim 4, Keyngnaert further teaches a system comprising:
A)  wherein the plurality of search parameters further comprises, for at least one of the one or more proposed trademarks or service marks, one or more corresponding truncated symbols or logical operators (Paragraphs 113, Figure 7).
	The examiner further notes that Keyngnaert teaches “wherein the plurality of search parameters further comprises, for at least one of the one or more proposed trademarks or service marks, one or more corresponding truncated symbols or logical operators” as “In some embodiments, the candidate retrieval engine 340 can be programmed to execute the rules and retrieval logic with logical connectors (e.g., AND, OR) between the query terms associated with the text-based input string associated with trademark terms and the text-based input string associated with goods/services” (Paragraph 110) and “In exemplary embodiments, in addition to the rule and term generalizations, the query generalizer 346 can broaden the query by modifying logical connectors of a query. For example, if a query includes a logical AND statement of a quantity, n, codes, the query generalizer 346 can generate all other AND statements of size I where 1<=I<n; thereby allowing the image retriever 344 to search for a monkey with a banana in a circle will also return images of a monkey with a banana without circle, or even images having just a monkey” (Paragraph 113).  The examiner further notes that proposed trademarks can clearly include search parameters comprising logical operators (See examples of AND & OR).

	Regarding claim 5, Keyngnaert and Lee do not explicitly teach a system comprising:
A)  wherein the score comprises at least one of a color or a number corresponding to a number of owned trademarks or service marks returned by the searches of the first and second databases.
	Markify, however, teaches “wherein the score comprises at least one of a color or a number corresponding to a number of owned trademarks or service marks returned by the searches of the first and second databases” as “Instant delivery – Both online and to you email…Many formats available – PDF, Word, RTF, HTML, and Excel” (Page 1), “Databases:  Federal, US states…Social media” (Page 8), and “Trademark results…Similar trademarks” (Page 12).
	The examiner further notes that the secondary reference of Markify depicts a trademark search product that outputs (after searching multiple databases) results that includes a colored score (See the orange “2” for the 16 results, the color “3” for results 17-33, the color blue “4” for results 34-59 on pages 12-21).  Thus, the claimed color is taught.  The combination would result in displaying the score of Keyngaert in its output of its search results.  .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Markify’s would have allowed Keyngnaert’s and Lee’s to provide a method for outputting a comprehensive search report regarding potential trademarks, as noted by Markify (Page 2).
14.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Keyngnaert et al. (U.S. PGPUB 20150324469), in view of Lee et al. (U.S. PGPUB Markify (Web Archive Article of www.markify.com collectively dated on 04/29/2017), in view of ExcelForum (Article entitled “How to Search Google Using Cell Values in Microsoft Excel 2010”, dated 16 September 2013), and in view of Hussey (U.S. Patent 5,826,269) as applied to claims 1-2, and 4-5 above, and further in view of TrademarkBob (Web Archive Artcile of www.trademarkbob.com, dated 20 May 2018).
15.	Regarding claim 3, Keyngnaert, Lee, Markify, ExcelForum, and Hussey do not explicitly teach a system comprising:
A)  wherein at least one of the one or more proposed trademarks or service marks is an acronym, nickname, or abbreviation, and wherein the plurality of search parameters further comprises a long form of the at least one of the one or more proposed trademarks or service marks.
	TrademarkBob, however, teaches “wherein at least one of the one or more proposed trademarks or service marks is an acronym, nickname, or abbreviation, and wherein the plurality of search parameters further comprises a long form of the at least one of the one or more proposed trademarks or service marks” as “Check the box if the mark you entered has one or more words and one or more of the words is an abbreviation, nickname, or acronym” (Page 1).  
	The examiner further notes that as explained above (See above section entitled “Remarks Regarding Claim Priority”), the aforementioned limitation has no support whatsoever in the provisional application, and is thus afforded as priority date of 6/25/2019.  The examiner further notes that it is clear that the secondary reference of TrademarkBob clearly allows for abbreviations, acronyms, and/or nicknames to be entered in at least one of the parameters of a trademark search.  A user could clearly enter a long-form of such a proposed trademark alongside its acronym, nickname, and/or abbreviation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching TrademarkBob’s would have allowed Keyngnaert’s, Lee’s, Markify’s, ExcelForum’s, and Hussey’s to provide a method for giving more reliable trademark search results, as noted by TrademarkBob (Page 5).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0181007 issued to Kolemainen et al. on 26 June 2014.  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
U.S. PGPUB 2017/0322983 issued to Anderson on 09 November 2017.  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
U.S. PGPUB 2011/0246452 issued to Johnston on 06 October 2011.  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
U.S. PGPUB 2016/0260033 issued to Keyngnaert et al. on 08 September 2016.  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
U.S. PGPUB 2018/0336285 issued to Amdur et al. on 22 November 2018.  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
U.S. PGPUB 2018/0218451 issued to Bebber et al. on 02 August 2018 (See Paragraph 92).  The subject matter disclosed therein is pertinent to that of claims 1-5 (e.g., methods to perform a trademark search).
Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached (571) 272-0631.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 01, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168